DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed September 21, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received September 21, 2020 are acceptable for examination purposes.
Specification
The specification received September 21, 2020 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first direction of the side member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  While claim 10 does recite a side member (line 2), the claim does not provide sufficient antecedent basis for “the first direction” at line 4 in conjunction with “the side member” as there is no first direction clearly define or linked to the side member of claim 10.  Claim 11 is dependent upon claim 10 and rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshioka et al. (U.S. Patent Application No. 2017/0141371).
As to claim 1, Toshioka discloses an energy storage apparatus comprising:
an energy storage device 10 including an electrode terminal 13, and a case 120 having a first surface 121 on which the electrode terminal 13 is disposed and a second surface 126;
a conductive member 31; and
a first insulating member 4 including a facing portion that faces the second surface 126 in a first direction Y and is disposed between the second surface 126 of the energy storage device case 120 and the conductive member 31, and an extending portion extending from the facing portion in a second X direction intersecting the first Y direction;
wherein in a third Z direction intersecting the first Y direction and second X direction, the extending portion is disposed closer to the first surface 121 than a third bottom surface of the case 120 facing the first surface 121 of the case.
In particular, see the marked-up copy of a portion of Fig. 3 below, identifying the portion of the insulating member region of the extending portion.  

    PNG
    media_image1.png
    747
    682
    media_image1.png
    Greyscale

As can be seen above, this portion of the extending member which extends in the X direction, is located at the upper portion of the insulating member 4, and is oriented to be closer to the first surface 121 of the case 12 compared to the lower surface of the case 12.
As to claim 2, the extending portion extends laterally along the X direction at the upper portion of insulating member 4, nearer to the first surface 121 of a given 
As to claim 3, the extending portion includes a second rib facing the conductive member 31 in the second X direction (Figs. 2 and 3).
As to claim 4, the extending portion has a rib facing an upper portion 310 of the frame and extending toward the inner surface of the upper portion 310 of the frame in the third Z direction (Figs. 2-3). 
As to claim 12,  the energy storage apparatus comprises a plurality of energy storage devices 10 and the facing portion of the first insulating member 4 faces the second surface 126 of the plurality of energy storage devices (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toshioka et al. (U.S. Patent Application No. 2017/0141371) as applied to claim 1 above, and further in view of Ochi et al. (U.S. Patent Application No. 2016/0260946).
As to part of claim 6, Toshioka disclose that the electrode terminal 13 is disposed in the third Z direction.
As to part of claim 10, Toshioka includes side members 30 disposed lateral to the energy storage device 12.
Toshioka does not teach of the conductive member having a concave portion on an outer edge in the third Z direction, the concave portion recessed in a direction intersecting the first Y direction (claim 6), of exposing the insulating member from the concave portion in the first direction (claim 7), the concave portion having a curved outer edge (claim 8), the concave portion of the conductive member disposed in the first direction of the side member (claim 10).
Ochi discloses a similar battery system including a conductive member 4 disposed on the sides of an array of batteries of a battery module.  Ochi further teaches of forming a concave portion 4b on an outer edge of the conductive member 4 in the third Z direction, the recess being recessed along the first Y direction and having a curved outer edge (Figs 8 and 9, applied to claims 6 and 8).  The concave portion 4b of 
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the corners of the conductive member of Toshioka to have concave portions as taught by Ochi since it would have alleviated stress at corner regions of the conductive member.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toshioka et al. (U.S. Patent Application No. 2017/0141371) as applied to claim 1 above, and further in view of Oshiba et al. (U.S. Patent Application No. 2014/0370363).
Toshioka does not teach of the second members being insulating members.
Oshiba discloses providing insulating sheets 211 which covers the battery side surfaces and an insulating sheet 212 that has insulating properties and covers the 
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the batteries of Toshioka have an electrical insulation member disposed on the battery housings as taught by Oshiba since it would have electrically insulated each cell and protected each cell from scratching.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
 Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the energy storage apparatus of claim 11 wherein the side member therein has first and second corners, the second corner farther from the energy storage device than the first corner in the second direction, the first corner is formed to have a larger radius of curvature of an outer edge than the second corner and the concave portion is formed to have a larger radius of curvature of an outer edge than the first corner.

The cited prior art of record is void of any teaching or suggestion of these features of claim 11.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 10,340,482 discloses an energy storage apparatus including an insulating member disposed between the energy cells and outer conductive members. U.S. Patent Application No. 2017/0244079 discloses an energy storage apparatus including an insulating member disposed between the energy cells and outer conductive members.  The reference further includes disclosure relating to creepage distance in energy storage apparatus systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/GREGG CANTELMO/Primary Examiner, Art Unit 1725